OPINION OF THE COURT
Per Curiam.
By decision and order of this Court, dated July 19, 1994, the respondent was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l), pending further order of the Court, *16based upon his failure to cooperate with the Grievance Committee’s legitimate investigation of a complaint against him. The issues raised were referred to the Honorable Luigi R. Maraño, as Special Referee, to hear and report.
The respondent was served with a petition containing seven charges of professional misconduct emanating from his failure to cooperate with the Grievance Committee in its investigation of sua sponte complaints against him based upon notifications from the Lawyers’ Fund for Client Protection that checks drawn on the respondent’s IOLA account had been returned when presented for payment. The petition was personally served on the respondent at his residence on August 19, 1994. The respondent failed to file an answer to the petition or to appear on the scheduled hearing dates.
The petitioner now moves to impose discipline upon the respondent upon his default and has personally served the respondent with notice of its motion on February 6, 1995. The respondent has not replied to the motion to impose discipline upon his default.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Inasmuch as the respondent has chosen not to appear or answer these proceedings, the charges must be deemed established. The petitioner’s motion to hold the respondent in default and impose discipline is, therefore, granted. Accordingly, the respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Friedmann, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Alan J. Shimel, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Alan J. Shimel is commanded to continue to *17desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.